Citation Nr: 0839877	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  97-25 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from December 1976 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Togus, Maine, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).

The Board first considered the issue on appeal in July 1998; 
when the Board denied entitlement to the benefit sought.  The 
veteran appealed this denial to the United States Court of 
Appeals for Veterans Claims (the Court), which in January 
2001 vacated the Board's decision and remanded the matter for 
further consideration.  In September 2004, the Board again 
denied service connection for a psychiatric disorder, and the 
veteran again appealed to the Court.  The Court vacated the 
Board's September 2004 decision and again remanded the matter 
to the Board for further consideration in February 2007.

Most recently, the Board remanded the claim to the RO, via 
the Appeals Management Center, for additional evidentiary 
development.  All required action having been completed, the 
claim has now been returned to the Board for further 
consideration.

In March 2008, the veteran, through his representative, 
requested a personal hearing.  In September 2008 
correspondence, the veteran's representative clarified that 
he was requesting a hearing before a Veterans Law Judge via 
videoconference from the RO.  The Board notes that the 
veteran has twice previously offered personal testimony 
before the undersigned Acting Veterans Law Judge, in April 
1998 and in January 2002.  Further, the request for a new 
hearing was received well beyond 90 days from the July 2004 
certification of the appeal to the Board.  When a request for 
hearing is received outside the prescribed 90 day period 
following certification, good cause must be shown prior to 
granting the request.  38 C.F.R. § 20.1304.  Here, neither 
the veteran nor his representative has set forth good cause, 
other than to imply that the receipt of additional medical 
evidence requires a new hearing.  The Board disagrees, and in 
the absence of a showing of good cause, denies the motion for 
a new hearing.  The Board notes that any error in such denial 
is harmless in light of the favorable decision below.


FINDING OF FACT

The currently diagnosed major depressive disorder at least as 
likely as not was first manifested during active duty 
service.


CONCLUSION OF LAW

Major depressive disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1132, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  




Evidence

The veteran contends that his currently diagnosed acquired 
psychiatric disorder exists independent of his co-morbid 
alcoholism, now in remission, and that the disorder was first 
manifested during his active duty period from December 1976 
to July 1977.

A review of service medical records reveals that on 
examination for enlistment in June 1976, no mental health 
issues were noted by doctors or reported by the veteran.  In 
May 1977, the veteran was referred, at his request, for 
evaluation of his drinking.  He reported that he had a four 
year history of "almost continuous alcohol consumption." He 
had quit drinking upon induction, but began again during 
trade school.  The veteran was sent for detoxification and 
treatment.  He was not cooperative with the program, and 
doctors determined that he was not truly interested in 
treatment; they felt he had sought treatment in order to be 
located closer to a woman he was seeing.  When confronted, 
the veteran superficially scratched his wrist.  The final 
diagnosis was habitual excessive drinking and immature 
personality.  Doctors recommended administrative separation 
from service.  A subsequent June 1977 note indicates that the 
veteran was prescribed antibuse and Librium.  The Librium 
"is not controlling nervousness as well as [] would like."  
Valium was then prescribed.  The prescription was refilled 
immediately prior to separation from service.  During the 
July 1977 examination for separation, the veteran initially 
reported a history of "nervous trouble of any sort," but 
then changed his response to "no."  He did report his in-
service treatment for alcoholism.  The examiner stated that 
alcoholism had existed since age 12.

The veteran has stated he received counseling from a Mr. GW 
in 1977, following his separation from service.  The provider 
indicated that the records of treatment had been destroyed in 
1984, but the veteran was able to obtain a summary statement 
of the case.  The listed diagnoses were "303 and 307.3," 
which correspond to alcoholism and "adjustment reaction to 
adult life" in the Diagnostic and Statistical Manual, Volume 
II (DSM-II) in use in 1977.

In May 1978, the veteran was treated at the BMHI with a 
provisional diagnosis of acute nonpsychotic organic brain 
syndrome.  The veteran reported homicidal thoughts and 
aggressive actions; he was using drugs and alcohol.  He was 
discharged the next day with a diagnosis of "simple 
drunkenness." 

VA treatment records from August 1982 to May 2008 reveal 
ongoing treatment for mental health complaints.  The veteran 
was hospitalized several times from 1982 to 1994.  Early 
admissions in 1982 focused on alcohol and polysubstance 
abuse.  Records reflect that the veteran made several 
unsuccessful attempts to stop drinking beginning in 1983.  By 
1989, doctors noted the history of alcohol use, but also 
diagnoses of depressive and anxiety disorders in their 
evaluations of the veteran.  The veteran was referred to a 
private doctor, Dr. LT, in August 1989.  At his examination, 
he appeared taciturn and depressed.  The referral was made 
because he had been depressed with a history of suicide 
attempts.  He reported having marital troubles, and was 
financially insecure.  The veteran described several past 
suicide attempts, dating back to age 15.  He reported a 
history of childhood physical and sexual abuse, and described 
recent alcohol and polysubstance abuse problems.  The 
examiner diagnosed a severe dysthymic disorder, as well as 
polysubstance and alcohol abuse, both in remission.

Records from 1994 reveal that the veteran no longer appeared 
to be drinking, but continued to complain of depression and 
anxiety.  He also had several violent episodes.  He was seen 
regularly over the years for complaints of depression and 
anxiety.  Medications were helpful in controlling some 
symptoms; he stopped taking his pills several times and 
reported that his depression, anxiety, and anger issues 
became more severe.  The treating doctors noted the history 
of abuse, which the veteran described in detail.  In April 
1998, Dr. IR, as well as a licensed social worker, Ms. DR, 
summarized the veteran's treatment and current status.  They 
stated that he had been treated since 1996 mainly for 
depression and panic attacks.  He had a history of alcohol 
and polysubstance abuse, as well as childhood abuse, but the 
"veteran was never treated for nor is there indication that 
veteran was having psychiatric problems when he entered the 
military."  They credited the veteran's report of a personal 
assault in service, and opined that "the veteran was first 
treated for anxiety in service and he has ongoing treatment 
for this disorder to the present day."

In November 1994, Dr. DRH evaluated the veteran for the 
Social Security Administration.  The doctor noted no 
consistent psychiatric treatment, but the veteran had a 
diagnosis of dysthymia of varying severity.  During an April 
1995 mental health evaluation for the Social Security 
Administration, Dr. PGA opined that a diagnosis in the 
"depressive spectrum [with] possible personality pathology" 
was warranted, though he noted that there may be a degree of 
entitlement.  Very few current symptoms were noted on 
interview.  In April 1996, he was awarded entitlement to 
Social Security disability benefits, effective from September 
1994, apparently due in part to psychiatric issues.

A VA psychiatric examination was conducted in April 1997.  
The veteran complained of depression and anxiety.  He 
reported crying spells, and that he could not afford his 
medications.  He stated that his nervousness and anxiety 
began in service.  The examiner, who did not indicate he 
reviewed the claims file, noted prior hospitalizations for 
alcohol detoxification, and ongoing treatment for depression.  
A history of childhood sexual abuse was reported.  The 
veteran stated that he had been seriously threatened in 
service in connection with an extortion racket.  He stated 
that he decided to report himself for alcohol abuse in order 
to get away from his tormentors.  The examiner diagnosed 
dysthymia, and alcohol and polysubstance abuse, both in 
remission.  He also opined that "it is not as likely as not 
that the veteran's current mental diagnoses are related to 
service.'  He cited the repeated stressors and losses over 
the years "which are often associated with dysthymia."

In March 1998, the local Vet Center submitted a summary of 
treatment for the veteran.  The team leader reported that the 
veteran had been seen sporadically for depression since 1982, 
as well as for substance abuse problems.  Depression was 
noted to be a problem even during periods of sobriety.

Lay statements from the veteran's friends, family, and 
teachers all indicate that prior to his entry into service, 
the veteran was a pleasant, cooperative, and able young man.  
No one noted any indication of behavioral problems prior to 
service.

The veteran offered testimony at April 1997 and January 2002 
hearings, held via videoconference from the RO.  At both 
hearings, the veteran alleged that he had been subject to 
threats of assault in service in connection with an extortion 
scheme, and he had feigned an alcohol problem as a way to 
remove himself from the situation.  He also noted, 
particularly in 2002, that he had been treated for depression 
and anxiety at the same time as, and independently of, 
treatment for alcoholism, during and immediately after 
service.

A VA psychiatric examination was conducted in June 2003.  The 
veteran reported a stable and happy childhood, though he did 
state he had been sexually abused as a young boy.  He 
reported that he had "made them believe he was an 
alcoholic" to get out of service after being threatened by 
other airmen.  He denied actually abusing alcohol at the 
time.  The examiner noted that the veteran had been 
prescribed Librium and Valium, to help him to stop drinking.  
No anxiety or depressive disorder was reflected in the 
military records reviewed by the examiner; the examiner 
stated that he had reviewed the claim s file in its entirety.  
A post service history of treatment for substance abuse and 
psychiatric complaints was noted.  The VA examiner diagnosed 
dysthymic disorder and a history of alcohol abuse.  He also 
diagnosed a mixed personality disorder with schizoid and 
avoidant traits.  The examiner reported that the veteran's 
account of his past treatment was not consistent with that 
reflected in the record.  The doctor described the veteran as 
"someone very much involved with alcohol and there is no 
indication of any other stress on him [in service]."

In July 2003, the examiner was asked to provide a clarifying 
opinion on the etiology of the currently diagnosed mental 
disorder.  He stated that there was no evidence of a mood 
disorder in service.

The veteran obtained a private psychological evaluation in 
May 2004 from Dr. BR.  The doctor was able to review 
extensive records and interviewed the veteran repeatedly.  
The veteran provided a history consistent with that 
previously stated.  Recurrent major depression and post 
traumatic stress disorder (PTSD) were diagnosed, as well as 
an avoidant, schizoid, and dependent personality.  The 
examiner opined that the veteran's current depression was 
related to his inability to protect himself from his would-be 
extortionists in service; his sense of ineffectiveness 
persisted after service and lead to self-medication with 
alcohol.

Dr. WMD, a second private psychologist, saw the veteran in 
September 2007.  The veteran again reported a consistent 
personal and medical history.  Dr. WMD also reviewed the 
veteran's claims file.  He opined that any conclusion that 
Librium or Valium was used solely for alcohol detox was 
unfounded, given the duration of the use.  He also noted that 
other psychiatric conditions could co-exist with alcoholism.  
The examiner diagnosed major depression without psychotic 
features, atypical anxiety disorder with generalized 
features, social phobia, panic attacks, and episodic 
agoraphobia, and elements of PTSD.  Dr. WMD concluded that 
there was a "strong likelihood" that the veteran developed 
an anxiety disorder in service.  He noted reports of a hand 
tremor and descriptions of a "jittery young man" in 
service, as well as stress from the reported personal assault 
by two other airmen.  He agreed with Dr. BR that the 
currently diagnosed depression and anxiety were "a direct 
result of his experiences while he was on active duty..."

In March 2008, a VA examination was conducted to resolve any 
conflicts of record with regard to the current diagnosis and 
etiology of the veteran's psychiatric problems.  The VA 
examiner reviewed the claims file in its entirety, and noted 
that while VA examiners have opined that the veteran's 
problems stem from his alcoholism, private doctors have 
opined that alcohol was merely a coping mechanism for co-
morbid depression and anxiety.  The examiner's own impression 
was of severe recurrent major depressive disorder without 
psychotic features.  Anxiety was also observed.  The examiner 
noted that psychiatric symptoms had persisted even though the 
veteran had stopped drinking.  The VA examiner opined that it 
was at least as likely as not that the veteran had signs and 
symptoms of depression and anxiety in service, and that use 
of alcohol was in fact a compensatory or coping strategy.  In 
support of this opinion, the doctor noted that the veteran 
had not responded well to alcohol treatment over the years.  
For those who use alcohol to cope, this was is not 
surprising, as alcohol is not viewed by the abuser as a 
problem.  The doctor also commented that the veteran's 
history of childhood abuse could have pre-disposed him to 
psychiatric difficulties.

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.

Although service medical records do not clearly show an 
acquired psychiatric condition other than alcoholism during 
active duty, both VA and private doctors have repeatedly 
concluded that it is at least as likely as not that one was 
present.  They point to the extended use of Valium and 
specific findings of nervousness or seeming "jittery" in 
service treatment records, as well as the veteran's own 
highly consistent statements.  Additionally, there is 
evidence of treatment for a psychiatric condition other than 
alcoholism soon after separation from service.  Details of 
treatment are not available, but based on the diagnostic code 
numbers used by the counselor, an "adjustment reaction" was 
present in 1977.  Subsequent treatment records, while 
stressing alcohol abuse and recovery, do refer to depressive 
symptoms, and these symptoms persisted even in the absence of 
substance abuse.  This bolsters the findings by several 
doctors that alcohol use was a coping mechanism, and not a 
primary condition.

The Board also notes that there was no finding of any 
psychiatric or alcohol problems upon entry into service, as 
shown by his examination at that time and as corroborated by 
the lay statements of friends and family who knew the veteran 
prior to service.  The evidence of record shows a definite 
behavioral change in service, further supporting the 
contention that an acquired psychiatric disability originated 
on active duty.

Although there are also conflicting medical findings of 
record that indicate that the veteran did not have an 
acquired psychiatric disorder in service and his condition 
was the result of alcohol abuse, resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran's currently diagnosed major depressive disorder at 
least as likely as not first manifested in service, and 
therefore, service connection for a major depressive disorder 
is warranted.


ORDER

Service connection for major depressive disorder is granted.



____________________________________________
G. JIVENS-McRAE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


